HARRIS, Judge.
The county appeals a judgment based on a jury verdict which found it had violated a land purchase contract with the Pinters. We find ample record support for the jury’s decision that the county did indeed breach the contract and that the breach occurred on December 1,1994. We do not find, however, that the record supports the damage award entered by the jury. We therefore reverse the damage award and remand for new trial only on the issue of damages and based on a valuation date of December 1,1994.
AFFIRMED in part; REVERSED in part and REMANDED.
DAUKSCH and PETERSON, JJ., concur.